Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 1 of 10 PageID #: 568




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  CRISTIAN D. CORTEZ,

                   Plaintiff,             Case No.: 1:17-cv-06501-FB-RLM

                    vs.

  FORSTER & GARBUS, P.C.,

                   Defendant.




               REPLY MEMORANDUM IN FURTHER SUPPORT OF
                PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES




                                          BARSHAY SANDERS, PLLC

                                          Jonathan M. Cader, Esquire
                                          Craig B. Sanders, Esquire
                                          David M. Barshay, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          dbarshay@barshaysanders.com
                                          jcader@barshaysanders.com

                                          Attorneys for Plaintiff
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 2 of 10 PageID #: 569




         Plaintiff Cristian D. Cortez (“Plaintiff”) hereby submits the instant memorandum in further

 support of his motion for attorneys’ fees in this case pursuant to 15 U.S.C. § 1692k(a)(3).

                                     PRELIMINARY STATEMENT

         “It is well-settled that parties ‘cannot litigate tenaciously and then be heard to
         complain about the time necessarily spent by [its adversary] in response’.”1

         Despite this well-settled maxim, that is precisely what Defendant is attempting to do here.

 Indeed, when the Court reads Defendant’s opposition to Plaintiff’s motion for fees, it will see a

 monument to contradiction. On the one hand, Defendant’s preliminary statement asks this Court

 to consider the “simplicity of the FDCPA,” which it repeatedly describes as having been

 “straightforward, simple and uncomplicated.” Dkt. No. 58 at pp. 1-3. On the other, the Court can

 review the docket and see that it was Defendant who proffered a motion for summary judgment

 with sixteen exhibits; filed an improper reply with an additional twelve exhibits; filed a motion for

 reconsideration of the summary judgment Order; sought leave to file additional supplemental

 authority; and filed an improper notice of appeal, among other actions.

         In sum, while it is Defendant who insists that this case was “straightforward, simple and

 uncomplicated,” it was also Defendant who caused this case to remain pending for nearly three

 years. This is a further contradiction in Defendant’s opposition; the opposition is rife with ad

 hominem attacks on the undersigned counsel, repeatedly accusing the Firm of having adopted a

 “business model” which is purportedly designed to generate fees in “simple” cases such as this.

 As was noted above, however, this contention is disingenuous, if not risible, insofar as the record

 plainly shows that it was Defendant, and Plaintiff (and/or Plaintiff’s counsel) who caused this case

 to become unreasonably protracted. Harkening to the quote above, Defendant should not be heard



 1
          Bleecker Charles Co. v. 350 Bleecker Street Apartment Corp., 212 F. Supp. 2d 226, 229 (S.D.N.Y. 2002)
 (quoting City of Riverside v. Rivera, 477 U.S. 561, 580, n.11, 106 S.Ct. 2686, 91 L.Ed.2d 466 (1986)).


                                                      1
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 3 of 10 PageID #: 570




 to complain that the fees sought by Plaintiff in this case are “inflated, dishonest, excessive and/or

 unfathomable,” when it was the actions of Defendant which caused this case to become

 unreasonably protracted. To this end, it is also noted that the undersigned takes great umbrage

 with the scandalous allegation that this Firm acted in a “dishonest” manner at any time. Rather

 than respond in kind, we merely note our objection and rely on the fact that the record readily

 reveals the duplicity of Defendant’s contention that any fees sought herein are “inflated, excessive

 or unfathomable.” While the fees sought may be greater than those often found in FDCPA cases,

 none are inflated or excessive. Instead, all fees incurred in this case were as a direct result of—

 and in sole response to—Defendant’s actions in over-litigating this “simple” case.

        Finally, Defendant’s suggestion that the Court should consider the purported Rule 408

 discussions as an independent basis for reducing the fee request herein should be rejected, insofar

 as the communication cited is a flat-our rejection of Plaintiff’s settlement offer, without counter

 from Defendant.     Accordingly, Defendant’s attempt to manufacture a “floor” for what the

 settlement value of this case could have been is not only unsupported, it is irrelevant to the extent

 that the record unequivocally shows that it was Defendant’s affirmative actions in this case that

 compelled Plaintiff to respond. In other words, Defendant is asking this Court to relieve it of its

 responsibility for waging what was—at best—a war of attrition.

        For all these reasons, as well as those set forth herein, the grant of the instant fee application

 would not operate to create the alleged windfall for Plaintiff and/or his counsel. Contrarily, denial

 of the fee application would incentivize Defendant (or, more specifically, this counsel) to continue

 to protract the litigation of similar cases by not being called to answer for the very situation he/it

 created. This is precisely why the FDCPA provides that a Court must award the prevailing plaintiff

 his costs and fees for successfully prosecuting such a case. Indeed, Congress recognized that,




                                                  2
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 4 of 10 PageID #: 571




 absent the provisions of § 1692k, nearly every debt collector would be able to “out-leverage” any

 given consumer. Therefore, to deny fees in a case such as this would have a chilling effect on the

 plaintiff’s bar, which would be contrary to the spirit and purpose of the FDCPA.

                                    PROCEDURAL HISTORY

        The procedural history of this case is set forth at length in Plaintiff’s moving brief and,

 therefore, will not be repeated here verbatim. That said, it bears repeating that the procedural

 history reveals why the fees in this case are in excess of what would be expected in an FDCPA

 case. As was summarized above, it was Defendant who filed a motion for summary judgment

 which it found necessary to support with 16 exhibits. Dkt. No. 21, et seq. In its reply on the motion

 for summary judgment, Defendant proffered a supplemental affidavit, with an additional 12

 exhibits annexed thereto (Dkt. No. 25, et seq.) which necessitated a motion to strike by Plaintiff.

 Dkt. No. 25. After the Court denied Defendant’s motion for summary judgment and granted

 judgment to Plaintiff, Defendant filed a motion for reconsideration (Dkt. No. 30), necessitating

 opposition from Plaintiff. Dkt. No. 31. Defendant continued to file notices of supplemental

 authority, which similarly required responses from Plaintiff. Dkt. Nos. 33-38. Even then, when

 Plaintiff sought leave of this Court to fix the Clerk’s judgment on liability to include an amount

 for damages, that was opposed by Defendant. Dkt. No. 43. Despite the fact that it was clearly

 Defendant who caused this “simple” case to become protracted, it is Defendant who now has the

 temerity to come before the Court and accuse Plaintiff of improper actions or motives. When the

 Court sees the record for what it is, it should find that the fee application is both proper and

 warranted.




                                                3
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 5 of 10 PageID #: 572




                                           ARGUMENT

 I.     STANDARD OF REVIEW

        As was set forth in Plaintiff’s moving brief, Courts within the Second Circuit apply the

 “lodestar method” in determining the reasonable hourly rate and the reasonable number of hours

 required by the case to arrive at the presumptively reasonable fee. Millea v. Metro–North R.R. Co.,

 658 F.3d 154, 166 (2d Cir. 2011) (quoting Arbor Hill v. County of Albany and Albany County Bd.

 of Elections, 522 F.3d 182, 183 (2d Cir. 2008)); Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.

 Ct. 1933, 1939, 76 L. Ed. 2d 40 (1983).

        To determine reasonable hourly rates, courts in the Second Circuit adhere to the forum rule,

 “which states that a district court should generally use the prevailing hourly rates in the district

 where it sits.” Joseph v. HDMJ Rest., Inc., 970 F. Supp. 2d 131, 155 (E.D.N.Y. 2013) (citing

 Simmons v. N.Y. City Transit Auth., 575 F.3d 170, 176 (2d Cir. 2009)). To determine whether the

 hours for which compensation is sought is reasonable, the Court may rely on its own familiarity

 with the case in evaluating the application. Defelippo v. Morizio, 759 F.2d 231 (2d Cir. 1985).

 II.    THE HOURLY RATES SOUGHT BY PLAINTIFF’S COUNSEL ARE
        REASONABLE

        Defendant’s opposition does not appear to challenge the hourly rates sought by Plaintiff in

 the instant application ($370 for partners (Craig Sanders and David Barshay), $240 for associates

 (Jonathan Cader and Erica Carvajal), and $85 for paralegal time (Martha Montoya)), nor should

 it. As was noted in Plaintiff’s moving brief, those are the rates which were approved for the same

 counsel in Datiz v. International Recovery Associates, Inc. (15- cv-3549-DRH-AKT Report and

 Recommendation dated March 12, 2020), in which Mr. Arleo was also counsel for the defendant.

        Insofar as Defendant’s opposition does not challenge the hourly rates sought, no discussion

 on this point is required.     Instead, Defendant’s primary challenge appears to be to the



                                                4
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 6 of 10 PageID #: 573




 reasonableness of the hours spent by Plaintiff’s attorneys. Plaintiff’s response is set forth infra.

 III.    THE HOURS EXPENDED BY PLAINTIFF’S COUNSEL IN THE
         PROSECUTION OF THIS CASE WERE BOTH NECESSARY AND
         REASONABLE

         The gravamen of Defendant’s opposition centers on the contention that that the

 undersigned firm failed to exercise proper “billing judgment” in submitting the instant fee

 application to the Court. Dkt. No. 58 at pp. 5-15. While Plaintiff does not disagree with the

 contention that the exercise of billing judgment is a necessary component of any fee application

 (Rudler v. Houslanger & Assocs., PLLC, No. 18CV7068SFJAYS, 2020 WL 473619, at *7

 (E.D.N.Y. Jan. 29, 2020)), he disagrees with the suggestion that such judgment was not properly

 (if not generously) employed here.

         Indeed, Defendant’s argument is long on rhetoric, but short on facts or law. While the

 section of Defendant’s opposition dedicated to this argument repeatedly accuses the undersigned

 counsel of being “dishonest” in its fee application, in an “unethical manner” by “inflating” or

 “padding” its bills and “churning” the file, the evidence does not bear out such a finding. As the

 Court can see, there is at least one reference to an “honest” fee petition in Defendant’s Opposition

 (p. 5); four references to “ethical” guidelines (pp. 5, 13); one accusation of “intentionally inflating”

 the bills (p. 7); two allegations of “padding” (pp. 2, 12); two allegations of “churning (p. 6); and

 seven discussions of “grossly” inflating (pp. 3, 13, 23, 24).” These allegations raise significant

 ethical concerns on the part of Defendant, insofar as such allegations should neither be levied nor

 taken lightly. That is particularly so where, as here, the billing records for this case show that fifty

 eight (58) separate entries were ‘non-billed’ as a part of this Firm’s billing judgment. See Dkt. No.

 58-1. To accuse the Firm of unethical billing conduct would be scandalous under any circumstance

 but, under these circumstances, may be considered frivolous and reckless, if not itself sanctionable.

         In an attempt to support these broad and sweeping generic allegations, Defendant’s brief


                                                  5
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 7 of 10 PageID #: 574




 cites to a paucity of billing items which it posits could have been handled in less time by attorneys

 possessing the skills of those assigned to this case. While it may be true that nearly any task could

 potentially be handled more efficiently, the arguments advanced by Defendant are based on pure

 speculation and conjecture. Further, they ignore the fact that it is the historically aggressive and

 condemnatory tactics of Defendant’s counsel which necessarily complicate even the simplest of

 tasks.

          In sum, Plaintiff respectfully submits that the Court should find that the undersigned

 counsel properly exercised its billing judgment when submitting the instant application to the

 Court and, attendantly, should reject any argument of Defendant to the contrary.

 IV.      THE REQUESTED FEES SHOULD NOT BE REDUCED—LET ALONE
          “DRAMATICALLY”

          In the next prong of its opposition, Defendant argues that the fees sought by Plaintiff’s

 counsel herein should be reduced “dramatically.” In support of this one-page argument, Defendant

 does little more than incorporate the portion of its argument which posits that the number of hours

 spent are purportedly “excessive.” As was noted above, Defendant’s discussion on this point

 ignores the removal of 58 entries from the time records in connection with the instant application,

 and is otherwise based on conjecture that the tasks so billed could have been handled in less time.

          While it is true that the Court may exercise its discretion to reduce a fee application by an

 across-the-board reduction, as opposed to conducting a line-by-line analysis, no such reduction is

 unwarranted here.      The reason for this is twofold.      First, the fee application herein seeks

 compensation at an hourly rate below that at which the Firm believes would otherwise be justified.

 In an effort to eliminate that argument, the instant application seeks reimbursement at the rates

 most recently approved for these very attorneys. Further, the Firm has voluntarily reduced the

 amounts sought by fourteen percent (14%) as a part of its “billing judgment” in submitting the



                                                  6
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 8 of 10 PageID #: 575




 instant application. Insofar as that exceeds the range for which fee applications have been reduced

 where no such reduction was voluntarily made,2 the Court should find that any reductions which

 would otherwise be warranted have already been made as a part of this application.

 V.      DEFENDANT’S “DAMAGES AWARD” ARGUMENT SHOULD BE
         DISREGARDED

         Defendant next dedicates a significant portion of its opposition brief (pp. 14-20) to an

 argument that the Court purportedly erred in awarding $1,000 in statutory damages to Plaintiff

 upon its finding of liability against Defendant. This argument has limited—if any—relevance to

 Plaintiff’s fee application, particularly since Defendant’s opposition does not seek any affirmative

 relief in this regard (nor could it). Even if the damages award were not appropriate as Defendant

 suggests (it was), the argument has no bearing on the question of whether the rates charged by

 Plaintiff’s counsel and the hours expended are reasonable. To this end, in the interests of judicial

 economy, Plaintiff declines Defendant’s invitation to debate an irrelevant point or collateral attack.

 VI.     DEFENDANT’S “LIMITED SUCCESS” ARGUMENT SHOULD BE
         DISREGARDED

         In the next point of its Opposition, Defendant argues that Plaintiff’s fee award should be

 reduced by virtue of the fact that Plaintiff purportedly obtained “limited success” in this case.

 Defendant’s argument is disingenuous insofar as Plaintiff obtained complete success on the claims

 that proceeded to judgment in this case. Moreover, this is simply another attempt by Defendant to

 collaterally attack the fee application—an implicit recognition that attacking the application on its

 merits will be fruitless. As with the above, Plaintiff similarly declines Defendant’s invitation to




 2
         See, e.g., D'Annunzio v. Ayken, Inc., No. 11-CV-3303 (WFK) (SIL), 2015 WL 5308094 (E.D.N.Y. Sept. 10,
 2015) (10% reduction); Pilitz v. Incorporated Village of Freeport, No. CV 09-4078 (ETB), 2011 WL 5825138
 (E.D.N.Y. Nov. 17, 2011) (5% reduction for “block billing” entries); Recca v. Asset Maximization Grp., Inc., No. 15
 CIV. 07667 (LGS), 2016 WL 1275052 (S.D.N.Y. Mar. 31, 2016) (10% reduction); Wilder v. Bernstein, 975 F.Supp.
 276, 283–284 (S.D.N.Y. 1997) (10% reduction).


                                                       7
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 9 of 10 PageID #: 576




 debate this irrelevant point for reasons including, but not limited to, that the cases relied upon by

 Defendant do not involve FDCPA claims and many of which emanate from outside this Circuit.

 VII.   DEFENDANT’S REQUEST TO HAVE THIS COURT TO CONSIDER ITS
        SETTLEMENT POSITION SHOULD BE REJECTED

        In the final prong of its opposition, Defendant asks this Court to consider its “offer of

 settlement” as a factor purportedly warranting a reduction of the fee request sought herein.

 Defendant’s argument should be rejected, because Rule 408 purportedly does not preclude the

 Court from considering such otherwise protected communications for the purposes contemplated

 by the instant motion. While Plaintiff does not necessarily disagree with that premise as a generic

 statement of law, he does disagree with the argument on the facts of this case. More specifically,

 the communication cited by Defendant is a letter dated February 1, 2018, annexed to Defendant’s

 opposition as Dkt. No. 58-1. This letter does not convey a settlement offer, but, instead, rejects

 Plaintiff’s demand without counter.      Defendant’s attempt to assuage Plaintiff’s demand as

 “unreasonable” solely by attempting to backfill its own argument by citation to the billing records

 now before the Court is beyond the pale. Defendant—on its own accord—chose to reject the

 demand without counter at the time it was made. In other words, Defendant chose to proceed at

 its own peril. The fact that it subsequently attempted to defeat Plaintiff by out-leveraging him

 financially—because Defendant had greater resources to fight this battle than Plaintiff did—does

 little more than underscore why the requested application should be granted in its entirety.




                         ///// remainder of the page intentionally blank //////




                                                 8
Case 1:17-cv-06501-FB-RLM Document 59 Filed 05/08/20 Page 10 of 10 PageID #: 577




                                             CONCLUSION

           For all these reasons, Plaintiff respectfully that the Court grant Plaintiff’s fee application

 in its entirety, together with such other and further relief as this Court deems just, appropriate and

 proper.

 Dated: Garden City, New York
        May 8, 2020


                                                          Respectfully submitted,

                                                          BARSHAY SANDERS, PLLC

                                                  By:       s/ Jonathan M. Cader
                                                          Jonathan M. Cader, Esquire
                                                          David M. Barshay, Esquire
                                                          Craig B. Sanders, Esquire
                                                          100 Garden City Plaza, Fifth Floor
                                                          Garden City, New York 11530
                                                          Telephone: (516) 203-7600
                                                          jcader@barshaysanders.com
                                                          dbarshay@barshaysanders.com
                                                          csanders@barshaysanders.com




                                                   9
